               Case 2:20-cv-01529-DMF Document 1 Filed 07/31/20 Page 1 of 8



     David A. Chami, AZ #027585
 1
     PRICE LAW GROUP, APC
 2   8245 N. 85th Way
     Scottsdale, AZ 85258
 3   P: 818-600-5515
     F: 866-401-1457
 4   E: david@pricelawgroup.com
 5   Attorneys for Plaintiff,
     Mark Malerich
 6
 7                         IN THE UNITED STATES DISTRICT COURT

 8                               FOR THE DISTRICT OF ARIZONA
     Mark Malerich,                                     Case No.:
 9
                    Plaintiff,                          COMPLAINT AND JURY DEMAND
10
                                                           1. TCPA, 47 U.S.C. §227
     v.
11                                                         2. Intrusion Upon Seclusion
     USAA Federal Savings Bank,
12
                    Defendant
13
14
15                                COMPLAINT FOR DAMAGES

16           Plaintiff, Mark Malerich (“Plaintiff”), through his attorneys, alleges the following
17   against USAA Federal Savings Bank (“USAA” or “Defendant”):
18
                                         INTRODUCTION
19
     1. Count I of Plaintiff’s Complaint is based upon the Telephone Consumer Protection
20
          Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that broadly regulates
21
22        the use of automated telephone equipment. Among other things, the TCPA prohibits

23        certain unsolicited marketing calls, restricts the use of automatic dialers or
24
          prerecorded messages, and delegates rulemaking authority to the Federal
25
          Communications Commission (“FCC”).



                                                  -1-
              Case 2:20-cv-01529-DMF Document 1 Filed 07/31/20 Page 2 of 8



     2. Count II of Plaintiff’s Complaint is based upon the Invasion of Privacy - Intrusion
 1
 2      upon Seclusion, as derived from § 652B of the Restatement (Second) of Torts. § 652B

 3      prohibits an intentional intrusion, “physically or otherwise, upon the solitude or
 4      seclusion of another or his private affairs or concerns… that would be highly
 5
        offensive to a reasonable person.”
 6
                                 JURISDICTION AND VENUE
 7
     3. Subject matter jurisdiction of the Court arises under 47 U.S.C. § 227 et seq. and 28
 8
 9      U.S.C. 1331.

10   4. Venue is proper pursuant to 28 U.S.C. 1391(b)(1) in that a substantial part of the
11
        events or omissions giving rise to the claim occurred in this District.
12
     5. Defendant transacts business here; therefore, personal jurisdiction is established.
13
                                             PARTIES
14
15   6. Plaintiff is a natural person residing in the Maricopa County, Arizona

16   7. Defendant USAA is a banking institution engaged in the business of giving credit

17      and collecting debt, with its principal place of business located in San Antonio,
18
        Texas. Defendant can be served at 9800 Fredericksburg Rd., San Antonio, Texas
19
        78288.
20
     8. Defendants acted through their agents, employees, officers, members, directors,
21
22      heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives,

23      and insurers.
24
25
        //



                                                 -2-
              Case 2:20-cv-01529-DMF Document 1 Filed 07/31/20 Page 3 of 8



                                   FACTUAL ALLEGATIONS
 1
 2   9. Beginning in or around September 2019, USAA began attempting to collect a debt

 3      allegedly owed by Mr. Malerich.
 4   10. The debt is an obligation or alleged obligation to pay money arising out of a
 5
        transaction in which the money, property, insurance, or services which were the
 6
        subject of the transaction were primarily for personal, family, or household
 7
        purposes.
 8
 9   11. On or about September 17, 2019, Mr. Malerich answered a call from USAA and

10      spoke with a representative.
11
     12. After picking up the call, Mr. Malerich noticed an unusually long delay and recalls
12
        hearing a series of clicks, beeps or tones before the representative began speaking,
13
        consistent with the use of an automatic dialing system.
14
15   13. The representative informed Mr. Malerich that USAA was attempting to collect an

16      alleged debt.

17   14. After going through the identification process, Mr. Malerich informed the
18
        representative that he did not have money to pay at the time.
19
     15. Mr. Malerich instructed the representative to only communicate with him by mail
20
        moving forward and that he would contact USAA once he was able to make a
21
22      payment.

23   16. Despite Mr. Malerich expressly informing USAA not to call him and that he could

24      not pay at the time, USAA began a harassment campaign by calling Mr. Malerich
25
        on his cellular phone relentlessly for six months, including on the weekends.



                                                -3-
              Case 2:20-cv-01529-DMF Document 1 Filed 07/31/20 Page 4 of 8



     17. The calls originated from (800) 531-8722, which is owned or operated by USAA.
 1
 2   18. Between April 4 and September 25, 2019, USAA called Mr. Malerich on his

 3      cellular phone approximately ONE HUNDRED AND SEVENTY-FIVE (175)
 4      times after Mr. Malerich requested for the calls to cease.
 5
     19. USAA called Mr. Malerich almost every day, including the weekends.
 6
     20. USAA called Mr. Malerich several times a day on a regular basis, and up to five (5)
 7
        times in one day.
 8
 9   21. Upon information and belief, USAA also called or texted, or attempted to call or

10      text friends and family of Mr. Malerich with the intention that they would
11
        communicate to him that USAA was attempting to collect a debt from him, causing
12
        Mr. Malerich additional embarrassment and distress.
13
     22. Upon information and belief, USAA called Mr. Malerich and delivered prerecorded
14
15      or artificial voice messages.

16   23. Upon information and belief, USAA’s automatic dialer failed to return to the on-

17      hook state within 60 seconds of completion of dialing.
18
     24. USAA’s intrusion upon Plaintiff’s seclusion was highly offensive to the reasonable
19
        person and exceeded reasonable collection efforts. USAA’s conduct was especially
20
        unreasonable because it called relentlessly shortly after Mr. Malerich explained that
21
22      he did not have money to repay and expressly revoked consent to be called.

23   25. USAA’s conduct was not only knowing and willful but was done with the intention

24      of causing Mr. Malerich such distress, so as to induce him to pay the debt or
25
        somehow pay more than he was able to.



                                                -4-
              Case 2:20-cv-01529-DMF Document 1 Filed 07/31/20 Page 5 of 8



     26. USAA is familiar with the TCPA.
 1
 2   27. Each and every one of USAA’s telephone calls caused Mr. Malerich distraction and

 3      temporary loss of use of his telephone line.
 4   28. As a result of USAA’s conduct, Mr. Malerich has sustained actual damages
 5
        including but not limited to, stress, anxiety, embarrassment, anguish, severe
 6
        emotional and mental pain.
 7
                                                 COUNT I
 8
                                 Violations of the TCPA, 47 U.S.C. §227
 9   29. Plaintiff incorporates by reference the paragraphs one (1) to twenty-eight (28) as

10      fully stated herein.
11
     30. USAA violated the TCPA. USAA’s violations include, but are not limited to the
12
        following:
13
                      a. Within four years prior to the filing of this action, on multiple
14
15                        occasions, USAA violated TCPA 47 U.S.C. §227 (b)(1)(A)(iii)

16                        which states in pertinent part, “It shall be unlawful for any person

17                        within the United States . . . to make any call (other than a call made
18
                          for emergency purposes or made with the prior express consent of
19
                          the called party) using any automatic telephone dialing system or an
20
                          artificial or prerecorded voice — to any telephone number assigned
21
22                        to a . . . cellular telephone service . . . or any service for which the

23                        called party is charged for the call.
24                    b. Within four years prior to the filing of this action, on multiple
25
                          occasions, USAA willfully and/or knowingly contacted Plaintiff on



                                                 -5-
              Case 2:20-cv-01529-DMF Document 1 Filed 07/31/20 Page 6 of 8



                           his cellular telephone using an artificial prerecorded voice or an
 1
 2                         automatic telephone dialing system and as such, USAA knowing

 3                         and/or willfully violated the TCPA.
 4   31. As a result of USAA’s violations of 47 U.S.C. §227, Plaintiff is entitled to declaratory
 5
        judgment that USAA’s conduct violated the TCPA, and an award of five hundred
 6
        dollars ($500.00) in statutory damages for each and every negligent violation,
 7
        pursuant to 47 U.S.C. §227(b)(3)(B). If the Court finds that USAA knowingly and/or
 8
 9      willfully violated the TCPA, Plaintiff is entitled to an award of one thousand five

10      hundred dollars ($1,500.00), for each and every violation pursuant to 47 U.S.C.
11
        §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
12
                                                 COUNT II
13                           Invasion of Privacy – Intrusion Upon Seclusion
     32. Plaintiff incorporates by reference the paragraphs one (1) to twenty-eight (28) as fully
14
15      stated herein.

16   33. Restatement of the Law, Second, Torts, §652B defines intrusion upon seclusion as,

17      “[o]ne who intentionally intrudes . . . upon the solitude or seclusion of another, or his
18
        private affairs or concerns, is subject to liability to the other for invasion of privacy,
19
        if the intrusion would be highly offensive to a reasonable person.”
20
     34. USAA violated Plaintiff’s privacy. USAA’s violations include, but are not limited to,
21
22      the following:

23                       a. USAA intentionally intruded, physically or otherwise, upon
24                         Plaintiff’s solitude and seclusion by engaging in harassing phone
25
                           calls in an attempt to collect on an alleged debt despite Plaintiff’s



                                                 -6-
               Case 2:20-cv-01529-DMF Document 1 Filed 07/31/20 Page 7 of 8



                           request for the calls to cease.
 1
 2                     b. The number and frequency of the telephone calls to Plaintiff by

 3                         USAA after a request(s) for the calls to cease constitute an intrusion
 4                         on Plaintiff’s privacy and solitude.
 5
                       c. USAA’s conduct would be highly offensive to a reasonable person
 6
                           as Plaintiff received countless calls that often interrupted and
 7
                           occupied his phone line.
 8
 9                     d. The frequency and volume of USAA’s calls were harassing to

10                         Plaintiff.
11
     35. USAA’s acts, as described above, were done intentionally with the purpose of
12
        coercing Plaintiff to pay the alleged debt.
13
                                   DEMAND FOR JURY TRIAL
14
15          Pursuant to Federal Rule of Civil Procedure 38, Plaintiff Mark Malerich hereby

16   demands a trial by jury of all issues triable by jury.

17                                      REQUEST FOR RELIEF
18
            WHEREFORE, Plaintiff Mark Malerich respectfully requests judgment be entered
19
     against USAA Federal Savings Bank for the following:
20
                A. Declaratory judgment that USAA violated the TCPA;
21
22              B. Statutory damages of $500.00 for each and every negligent violation of the

23                 TCPA pursuant to 47 U.S.C. §227(b)(3)(B);
24              C. Statutory damages of $1500.00 for each and every knowing and/or willful
25
                   violation of the TCPA pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C.



                                                  -7-
       Case 2:20-cv-01529-DMF Document 1 Filed 07/31/20 Page 8 of 8



           §227(b)(3)(C);
 1
 2      D. Actual and punitive damages resulting from the invasion of privacy;

 3      E. Awarding Plaintiff any pre-judgment and post-judgment interest as may be
 4         allowed under the law; and
 5
        F. Any other relief that this Honorable Court deems appropriate.
 6
     Respectfully submitted this 31st day of July 2020.
 7
                                    PRICE LAW GROUP, APC
 8
 9                                      By: /s/ David A. Chami
                                        David A. Chami, AZ #027585
10                                      PRICE LAW GROUP
11
                                        8245 N. 85th Way
                                        Scottsdale, AZ 85258
12                                      david@pricelawgroup.com
                                        T: (818) 600-5515
13                                      F: (818) 600-5415
14                                      Attorneys for Plaintiff
                                        Mark Malerich
15
16
17
18
19
20
21
22
23
24
25




                                         -8-
